Citation Nr: 0026686	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right below-the-knee 
amputation secondary to service-connected keratosis, 
palmoplantaris nummularis with dystrophic skin changes and 
ulcerations of the bilateral ankles.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for a right below-the-
knee amputation.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a right below-the-knee amputation to a service-
connected disability or to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
below-the-knee amputation secondary to service-connected 
keratosis, palmoplantaris nummularis with dystrophic skin 
changes and ulcerations of the bilateral ankles is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has not met the initial burden of showing that 
his claim for service connection for a right below-the-knee 
amputation is well grounded on a direct or secondary basis.  
A well grounded claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Where a veteran claims a new disease or 
disability that is the result of his service-connected 
disability, competent evidence must be submitted to make the 
claim well grounded.  See Jones (Wayne) v. Brown, 7 Vet. 
App. 134 (1994).  

The veteran has met the first requirement for a well-grounded 
claim because the medical evidence shows residuals of a right 
below-the-knee amputation.  According to a January 1998 VA 
hospitalization report, the veteran underwent a right below-
the-knee amputation in December 1997.  In November 1998, the 
veteran was not ambulating secondary to pain in his stump, 
and at a February 1999 VA examination, the veteran reported 
moderate stump pain exacerbated by walking on a prosthetic 
lower leg.  

The claim is not well grounded on a direct basis because the 
second and third requirements for a well grounded claim are 
not met.  The second requirement is not met because service 
medical records show no diagnosis or treatment of a right leg 
disorder.  Instead, the veteran's extremities were normal at 
the August 1943 enlistment and January 1946 separation 
examinations.  The third requirement is not met because the 
medical evidence does not include a nexus opinion relating 
the right below-the-knee amputation directly to an in-service 
event.  Instead, in April 1999, two VA examiners attributed 
the right below-the-knee amputation in 1997 to peripheral 
vascular disease and gangrene.  Even then, the first possible 
indication of a diminution of blood flow appeared fourteen 
years after service when a June 1960 VA examiner noted an 
ulcer on the left ankle probably due to stasis.  Therefore, 
the claim of entitlement to service connection for a right 
below-the-knee amputation is not well grounded on a direct 
basis.  

The claim is also not well grounded on a secondary basis 
because the medical evidence does not include a nexus opinion 
relating the right below-the-knee amputation to a service-
connected disability.  No medical professionals related the 
right below-the-knee amputation to the veteran's only service 
connected disability of keratosis, palmoplantaris nummularis 
with dystrophic skin changes with ulcerations of the 
bilateral ankles.  In April 1999, two VA examiners attributed 
the right below-the-knee amputation to peripheral vascular 
disease and gangrene, and one examiner further stated that 
peripheral vascular disease was not related to plantar warts 
or the skin condition on the bottom of the veteran's feet.  
The veteran's November 1999 testimony and lay statements 
assert that the usual ulcers and sores from his service-
connected disability led to the right below-the-knee 
amputation.  The veteran is a lay person, however, who is not 
competent to render a medical opinion that relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Therefore, the claim of 
entitlement to service connection for a right below-the-knee 
amputation is not well grounded on a secondary basis.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a right below-the-knee 
amputation is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

